Citation Nr: 0411823	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1979 until July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for inguinal hernia.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a previous denial of entitlement to 
service connection for a psychiatric disorder when it issued 
an unappealed determination in December 1998.

2.  Evidence submitted since the December 1998 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  


CONCLUSION OF LAW

Evidence received since the December 1998 rating decision 
wherein the RO denied reopening a claim of entitlement to 
service connection for inguinal hernia is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107(b), 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The February 2002 rating decision and August 2002 statement 
of the case apprised the veteran of the reasons and bases for 
the VA determination, as well as the applicable law.  
Moreover, letters dated in January 2002 and May 2002 apprised 
the veteran of the information and evidence he needed to 
submit to substantiate his claim, as well as VA's development 
assistance.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  

In a claim for disability compensation, VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records are associated with the claims file, 
along with his private and VA post service clinical report.  
Finally, a transcript of the veteran's September 2003 
personal hearing before the undersigned is of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

The decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The RO's development and notice 
letters discussed above advised the claimant that he 
could submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v 
Derwinski,1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria:
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  

When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to   whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).




The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [to be codified at 38 C.F.R. § 3.156(a)].  
Because the veteran filed his claim in October 2001, after 
this date, the new version of the law is applicable in this 
case.  Under the revised regulation, "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2003).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  New evidence is evidence, 
which (1) was not in the record at the time of the final 
disallowance of the claim, and (2) is not merely cumulative 
of other evidence in the record. Smith v. West, 12 Vet. App. 
312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). 
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).


Factual Background

The veteran initially raised a claim of entitlement to 
service connection for an inguinal hernia disability in 
January 1981.  That claim was denied by the RO in a March 
1981 rating decision.  The RO, relying on the veteran's 
service medical records, concluded that an inguinal hernia 
was not incurred in or aggravated by his period of military 
service.  The veteran did not appeal that determination and 
it became final.  38 U.S.C.A. § 7105 (West 2002).  

In January 1983, the veteran filed another application 
seeking service connection for an inguinal hernia.  The RO 
responded in a February 1983 letter which explained that the 
re-filing of an application could not serve to reopen the 
veteran's claim.  He was instructed to submit new and 
material evidence.  The letter indicated that if no such 
evidence was submitted then no further action could be taken 
with respect to his claim.  The veteran did not submit any 
additional evidence at that time. 

In September 1998, the veteran requested that his inguinal 
hernia claim be reopened.  He submitted records dated in 
August 1979 from the Georgetown Medical and Surgical 
Hospital.  Such records revealed that he had undergone an 
operation at that time to repair his hernia.  

In a December 1998 rating decision, the RO concluded that the 
veteran had not submitted new and material evidence to reopen 
his claim.  He did not appeal that determination and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Most recently, in October 2001, the veteran again requested 
that his inguinal hernia claim be reopened.  He indicated 
that he was receiving treatment at VA facilities in Temple 
and Austin.  The RO obtained such records and contacted the 
veteran for the purpose of identifying any additional 
evidence.  Those VA records did not demonstrate any treatment 
for a hernia condition.  No further evidence was submitted, 
and the RO determined that the VA outpatient records did not 
constitute new and material evidence.  The veteran initiated 
an appeal by submitting a notice of disagreement in March 
2002.  He perfected his appeal with the submission of a VA 
Form 9 in August 2002.  

In September 2003, the veteran provided testimony at a 
hearing before the undersigned sitting at the RO in Waco, 
Texas.  He stated that he had no hernia condition upon entry 
into service.  He reported that, while in the military he was 
doing sit-ups when he developed a hernia.  It popped up like 
a little golf ball.  According to the veteran, he had the 
option of having the hernia repaired in service or he could 
receive an honorable discharge.  He chose the second option 
because, had he stayed and failed to complete boot camp, he 
would have received a dishonorable discharge.  

The veteran next stated that, upon separation from service, 
he had his hernia repaired.  The operation was performed in 
August 1979.  The veteran reported that he still experienced 
pain at the hernia repair site, but the hernia never 
returned.  He stated that he had not received any treatment 
for his hernia since his August 1979 surgery.


Analysis

The evidence of record at the time of the last final denial 
of the veteran's claim in December 1998 included his service 
medical records, and an August 1979 operation report from 
Georgetown Hospital.  While the latter evidence was newly 
submitted, it was not found to be new and material.  

Subsequent to the December 1998 rating decision wherein the 
RO denied the veteran's request to reopen a claim of 
entitlement to service connection for an inguinal hernia, 
additional evidence has been added to the record.  
Specifically, the veteran has submitted treatment reports 
dated from 1994 to 1998 from the Williamson County Jail.  He 
also submitted treatment reports dated from 2001 to 2002 from 
the Central Texas Pain Institute.  Furthermore, VA outpatient 
treatment reports have been associated with the claims file, 
along with a transcript of the veteran's September 2003 
hearing.

The Board has reviewed the evidence associated with the 
claims file following the last final rating action in 
December 1998 and determines that such submissions do not 
warrant the reopening of the veteran's inguinal hernia claim.

The Board notes that the records received by the RO since 
December 1998 were not previously submitted to agency 
decision-makers.  Thus, under the newly revised version of 
38 C.F.R. § 3.156(a), applicable in this case, such evidence 
is "new." 
However, such evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  

Indeed, none of the newly submitted medical records have any 
relation to his hernia claim and the veteran himself stated 
at his personal hearing that he had not received any 
treatment for his hernia since his 1979 operation.  Moreover, 
the hearing testimony offers nothing new for consideration; 
indeed, the veteran merely maintains that he has a hernia 
problem, as he has always maintained.  

In his September 2003 hearing testimony, the veteran does 
describe the symptomatology of current hernia residuals, 
arguably relevant to establishing his service connection 
claim.  However, as a lay person the veteran is not competent 
to testify as to questions of medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In conclusion, at the time of the last final rating decision 
in December 1998, there was no medical evidence indicating 
that the veteran's inguinal hernia, operated on in August 
1979, was causally related to service.  

Presently, there remains a lack of such evidence.  The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992).  The point has 
been reached in this case "where it can be said that, all 
things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 
Vet. App. at 538.  

Accordingly, the Board finds that the evidence received 
subsequent to December 1998 is not new and material and does 
not serve to reopen the claim for service connection for an 
inguinal hernia.  Until the appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for an 
inguinal hernia, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



